      Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 1 of 8


 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     COLIN T. KEMP (CSBN 215408)
 2   colin.kemp@pillsburylaw.com
     KENNETH E. KELLER (CSBN 71450)
 3
     kenneth.keller@pillsburylaw.com
 4   Four Embarcadero Center, 22nd Floor
     San Francisco, CA 94111-5998
 5   Telephone:    415.983.1000
     Facsimile:    415.983.1200
 6
     Attorneys for Petitioner
 7   SUNSELECT PRODUCE (CALIFORNIA), LP (f.k.a.
     SUNSELECT PRODUCE (CALIFORNIA), INC.)
 8

 9
10                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA
11                               FRESNO DIVISION
12
     SUNSELECT PRODUCE (CALIFORNIA), LP    CASE NO.
13   (f.k.a. SUNSELECT PRODUCE
     (CALIFORNIA), INC.),                  SUNSELECT’S REDACTED PETITION
14                                         TO RECOGNIZE AND ENFORCE
                            Petitioner,    FOREIGN ARBITRAL AWARD
15
          vs.
16
     MASTRONARDI INTERNATIONAL
17   LIMITED,

18                          Respondent.

19

20

21

22

23

24

25

26

27

28
     SUNSELECT’S PETITION TO RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD
                                                                         4850-4782-1757
Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 2 of 8
         Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 3 of 8


 1   existing under the laws of the State of Michigan, with its principal place of business in Livonia,

 2   Michigan; that Mastronardi is engaged in the business of buying and selling wholesale quantities of

 3   fruits and vegetables both for the domestic United States market and internationally; and that

 4   Mastronardi’s West Division is located in Castroville, California.

 5                                     JURISDICTION AND VENUE

 6            5.     This Court has original jurisdiction over this action pursuant to 9 U.S.C. § 203, in

 7   that this is a civil action seeking recognition and enforcement of an award rendered in an arbitration

 8   falling under the New York Convention, incorporated into the FAA, 9 U.S.C. §§ 201-208.

 9            6.     Venue is proper in this judicial district pursuant to 9 U.S.C. § 204 because the
10   Parties’ arbitration agreement and the enforcement of the arbitration award fall under the terms of
11   the New York Convention, and a proceeding relating to the Parties’ dispute could have been
12   brought in this District if not for the Parties’ agreement to arbitrate the dispute in British Columbia,
13   Canada. Mastronardi also subjected itself to the jurisdiction of this Court by filing that certain
14   related action styled, Mastronardi International Limited v. SunSelect Produce (California), Inc.,
15   Case No. 18-cv-00737-AWI-JLT (E.D. Cal.), in this venue on or about May 29, 2018 (the “Related
16   Case”). 4
17                                      FACTUAL BACKGROUND

18            7.     In late 2016, Mastronardi approached SunSelect about entering into an agreement for

19   SunSelect to grow Mastronardi’s special Piccolo variety tomatoes (the “Product”).            Based on

20   Mastronardi’s representations to SunSelect regarding, among other things, the expected yield for

21   the Product, SunSelect entered into that certain “Fresh Produce Purchase Agreement (Fixed Pricing

22   Including Seed Sales),” effective January 30, 2017 (the “Agreement”). (See Kemp Decl., ¶ 5, Ex. B

23   (hereinafter, cited as “Agreement”).) 5

24            8.     As its Recitals explain, the Agreement concerns the sale and purchase of the

25   4
         The Honorable Anthony W. Ishii has issued several substantive rulings in the Related Case. (See
         Related Case, Docket Entry Nos. 19, 34, and 51; see also Kemp. Decl., ¶ 6).
26   5
         Neither party has contested the authenticity of the Agreement. Indeed, Mastronardi also attached
         a copy of the Agreement to its complaint in the Related Case. (See Related Case, Docket Entry
27       No. 1, Ex. A.)
28                                  -2-
     SUNSELECT’S PETITION TO RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD
                                                                                                 4850-4782-1757
Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 4 of 8
       Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 5 of 8


 1   attempted to resolve the dispute, but their efforts were unsuccessful.

 2           13.    On June 20, 2018, SunSelect therefore referred and submitted the Parties’ dispute,

 3   styled In the Matter of an Arbitration Pursuant to the Fresh Produce Agreement dated 30th day of

 4   January 2017 (the “Agreement”), Between SunSelect Produce (California), Inc., Claimant, and

 5   Mastronardi International Limited, Respondent, BCICAC FILE NO.: DCA-1988) (“Arbitration”),

 6   to the British Columbia International Commercial Arbitration Centre (“BCICAC”) for a final and

 7   binding determination by a single arbitrator. (Award, ¶ 6.)

 8           14.

 9                       (Id.)
10                      and both SunSelect and Mastronardi thereafter participated in the Arbitration.
11   (Id.)
12           15.
13

14

15                                                                       (Id.)
16           16.    The Arbitrator evaluated the evidence put forth by both Parties and, on May 22,
17   2020, issued an Award in SunSelect’s favor. The analysis and conclusions in the Award are
18   incorporated by reference and, most notably, SunSelect was awarded:
19

20

21           17.
22                                      (Id., ¶ 220.)
23                                                           (Id., ¶ 221.)
24

25           18.    As to the amounts and findings set forth therein, the Award is final, valid, and
26   enforceable according to the laws of British Columbia, Canada.              Moreover, the Arbitration
27   Provision expressly provides that the Arbitrator’s
28                                  -4-
     SUNSELECT’S PETITION TO RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD
                                                                                               4850-4782-1757
       Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 6 of 8


 1             (Agreement, p.7, § 22.)

 2           19.    Mastronardi has not made any payments pursuant to the Award and Mastronardi’s

 3   counsel has refused to confirm that Mastronardi will may any such payment. (See Kemp. Decl.,

 4   ¶ 7.)

 5                                             COUNT ONE

 6      (Recognize and Enforce Foreign Arbitration Award under the Federal Arbitration Act)

 7           20.    SunSelect repeats and realleges paragraphs 1 through 19 above as if fully set forth

 8   and stated herein.

 9           21.    Under the New York Convention:

10                  “Within three years after an arbitral award falling under the Convention is made,
                    any party to the arbitration may apply to any court having jurisdiction under this
11                  chapter for an order confirming the award as against any other party to the
                    arbitration. The court shall confirm the award unless it finds one of the grounds
12                  for refusal or deferral of recognition or enforcement of the award specified in the
                    said Convention.”
13
     (9 U.S.C. § 207.)
14
             22.    A court has jurisdiction under the New York Convention when an action or
15
     proceeding “falls under” the Convention. 9 U.S.C. § 203. An action falls under the Convention
16
     when the following four factors are met: (1) there is an agreement in writing; (2) the agreement
17
     provides for arbitration in the territory of a signatory of the Convention; (3) the agreement arises
18
     out of a legal relationship, whether contractual or not, which is considered commercial; and (4) a
19
     party to the agreement is not an American citizen, or that the commercial relationship has some
20
     reasonable relation with one or more foreign states. (9 U.S.C. § 202; Balen v. Holland America
21
     Line Inc., 583 F.3d 647, 654-55 (9th Cir. 2009).)
22
             23.    If a court has jurisdiction under the Convention, it must confirm an arbitration award
23
     unless it determines that one of the grounds for refusal or deferral of recognition or enforcement of
24
     the award specified in the Convention applies. (9 U.S.C. § 207; see also Pharmaniaga Berhad v.
25
     E*HealthLine.com, Inc., 344 F.Supp.3d 1136, 1141 (E.D. Cal. 2018), appeal dismissed sub nom,
26
     Pharmaniaga Berhad v. EHealthLine.com, Inc., No. 18-16917, 2018 WL 6918873 (9th Cir.
27
     Dec. 21, 2018), [“A petitioner seeking the confirmation of a foreign arbitral award satisfies its
28                                             -5-
     SUNSELECT’S PETITION TO RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD
                                                                                              4850-4782-1757
       Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 7 of 8


 1   burden by submitting copies of (1) the award and (2) the agreement to arbitrate. 21 U.S.T. 2517,

 2   Art. IV.”].)

 3           24.    The grounds for refusal or deferral under the Convention are: (1) the parties to the

 4   agreement were under some incapacity or the agreement is not valid under the laws the parties have

 5   subjected it to; (2) the party against whom the award was invoked did not receive proper notice;

 6   (3) the award contains decisions on matters outside the scope of the arbitration agreement; (4) the

 7   composition of the arbitral authority was not in line with the agreement of the parties or was not in

 8   line with the law under which the award was made; and (5) the award is not binding on the parties,

 9   or it has been set aside by a competent authority in the country where it was made. (21 U.S.T.
10   2517, Art. V. §§ 1(a)-(c).)
11           25.    “These defenses are construed narrowly, and the party opposing recognition or
12   enforcement bears the burden of establishing that a defense applies.” (Ministry of Def. & Support
13   for the Armed Forces of the Islamic Republic of Iran v. Cubic Def. Sys., Inc., 665 F.3d 1091, 1096
14   (9th Cir. 2011).) They are “the exclusive grounds for refusing enforcement of a foreign arbitral
15   award.” (Pharmaniaga Berhad, 344 F.Supp.3d at 1141, citing Yusuf Ahmed Alghanim & Sons,
16   W.L.L. v. Toys “R” Us, Inc., 126 F.3d 15, 20 (2d Cir. 1997) [“There is now considerable caselaw
17   holding that, in an action to confirm an award rendered in, or under the law of, a foreign
18   jurisdiction, the grounds for relief enumerated in Article V of the [New York] Convention are the
19   only grounds available for setting aside an arbitral award.”].).
20           26.    Here, the Agreement “falls under” the Convention because there is a written
21   agreement to arbitrate in Canada, a signatory of the Convention, and the Agreement arises out of a
22   commercial contractual relationship regarding the purchase of produce.             The commercial
23   relationship has some reasonable relation with Canada, where, for example, the Parties contracted
24   to hold the Arbitration.
25           27.    In compliance with 9 U.S.C. § 207, this Petition is brought within three years after
26   the Award was issued on May 22, 2020.
27           28.    SunSelect is not aware of any proceedings commenced by Mastronardi or otherwise
28                                  -6-
     SUNSELECT’S PETITION TO RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD
                                                                                              4850-4782-1757
       Case 1:20-cv-00735-DAD-JLT Document 1 Filed 05/26/20 Page 8 of 8


 1   in British Columbia, Canada for the purpose of correcting or interpreting the Award or to contest

 2   the validity of the Award.

 3          29.     None of the grounds available for refusal or deferral of recognition or enforcement

 4   of an award specified in the New York Convention are applicable to the Award.

 5          30.     Therefore, pursuant to 9 U.S.C. § 207, SunSelect requests that this Court recognize

 6   and enforce the Award and enter judgment in favor of SunSelect and against Mastronardi in the

 7   amounts listed in the Award.

 8          WHEREFORE, SunSelect respectfully requests that this Court:

 9          31.     Issue an order pursuant to 9 U.S.C. § 207 recognizing and enforcing the Award;
10          32.     Enter judgment in favor of SunSelect and against Mastronardi in accordance with the
11   Award, and thus specifically:
12                  A.     Awarding SunSelect damages in the following amounts:
13

14

15

16                  B.     Maintaining this Court’s jurisdiction over this matter until such time as
17                         Mastronardi has fully complied with the Award;
18                  C.     Awarding SunSelect costs and fees accrued in bringing this action for
19                         recognition and enforcement; and
20                  D.     Awarding SunSelect such other and further relief as this Court deems just
21                         and proper.
22
      Dated: May 26, 2020                            PILLSBURY WINTHROP SHAW PITTMAN
23                                                   LLP
24                                                            /s/ Colin T. Kemp
                                                     By:       COLIN T. KEMP
25                                                             SUNSELECT PRODUCE
                                                               (CALIFORNIA), LP (f.k.a. SUNSELECT
26                                                             PRODUCE (CALIFORNIA), INC.)
27

28                                  -7-
     SUNSELECT’S PETITION TO RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD
                                                                                            4850-4782-1757
